Citation Nr: 1012272	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  10-01 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1948 to May 1952.

This appeal to the Board of Veterans' Appeals (Board) is 
from a December 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio (Tiger Team), which denied entitlement to a TDIU.  The 
RO in New Orleans, Louisiana, has since assumed 
jurisdiction, and that office forwarded the appeal to the 
Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board is remanding the claim to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


REMAND

Although the Board sincerely regrets the additional delay 
that will result from this remand, it is necessary to ensure 
there is a complete record upon which to decide this appeal 
so the Veteran is afforded every possible consideration.

Total disability is considered to exist when there is any 
impairment in mind or body that is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total 
disability rating for compensation purposes may be assigned 
on the basis of individual unemployability, that is, when 
the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities.  38 C.F.R. § 4.16(a).  If there is only one 
service-connected disability, it must be rated at 60 percent 
or more; if there are two or more service-connected 
disabilities, at least one disability must be rated at 
40 percent or more, and sufficient additional disability 
must bring the combined rating to 70 percent or more.  Id.  
Individual unemployability must be determined without regard 
to any non-service connected disabilities or the Veteran's 
advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).  

If a Veteran does not meet these threshold minimum 
percentage standards set forth in 38 C.F.R. § 4.16(a), he 
still may be entitled to a TDIU on an extra-schedular basis, 
provided he is unable to secure or follow a substantially 
gainful occupation by reason of her service-connected 
disabilities.  38 C.F.R. § 4.16(b).  See also 38 C.F.R. 
§ 3.321(b)(1) and Fanning v. Brown, 4 Vet. App. 225 (1993).  
Thus, the Board must assess whether there are circumstances 
in the Veteran's case, apart from any non-service connected 
conditions and advancing age, which would justify a total 
rating based on unemployability.  See Van Hoose, supra; see 
also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. 
Brown, 4 Vet. App. 395 (1993).

In this case, the Veteran is service-connected for 
posttraumatic stress disorder (PTSD) (rated as 30 percent 
disabling); residuals of a cold injury to the right foot (30 
percent); residuals of a cold injury to the left foot (30 
percent); a shell fragment wound scar to the upper right 
arm, healed, moderate muscle injury Group V (10 percent); 
tinnitus (10 percent); healed gunshot would scar on the 2nd 
toe of the left foot (0 percent); shell fragment wound to 
the left knee and leg with no residuals (0 percent); post 
operative hernioplasty scar on the right (0 percent); shell 
fragment wound scar on the dorsal surface of the left hand 
(0 percent); and, bilateral hearing loss (0 percent).  His 
total combined disability rating is 80 percent.

As such, he does not have a sufficient rating to satisfy the 
threshold minimum requirements of 38 C.F.R. § 4.16(a) for 
consideration of a TDIU.  But, as mentioned, he can still 
show his entitlement to this benefit by establishing his 
unemployability under the special provisions of § 4.16(b).  
See also 38 C.F.R. § 3.321(b)(1); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In November 2008, the Veteran was afforded a VA compensation 
examination to determine whether his service-connected 
tinnitus, hearing loss, and feet precluded him from being 
employed.  However, this examination is inadequate because 
the VA examiner must consider all of the Veteran's service-
connected disabilities in making a determination on the 
Veteran's employability.

Therefore, as to the TDIU claim, it is not entirely clear 
whether all of the Veteran's service-connected disabilities 
preclude him from obtaining and maintaining substantially 
gainful employment.  The Board thus finds that the issue of 
entitlement to TDIU must be remanded for further examination 
and opinion regarding the issue of the Veteran's 
employability.  

Accordingly, this claim is REMANDED for the following 
additional development and consideration:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1. The RO/AMC shall schedule the 
Veteran for an appropriate VA 
examination by a qualified physician to 
ascertain, based on the examination 
findings and other relevant evidence in 
the claims file, whether the Veteran is 
unable to obtain or maintain 
substantially gainful employment if 
only his service-connected disabilities 
are considered, which, at this time, 
are PTSD; residuals of a cold injury to 
the right foot; residuals of a cold 
injury to the left foot; a shell 
fragment wound scar to the upper right 
arm, healed, moderate muscle injury 
Group V; tinnitus; healed gunshot would 
scar on the 2nd toe of the left foot; 
shell fragment wound to the left knee 
and leg with no residuals; post 
operative hernioplasty scar on the 
right; shell fragment wound scar on the 
dorsal surface of the left hand; and, 
bilateral hearing loss.  His total 
combined disability rating is 80 
percent.  If, prior to this 
examination, the Veteran is granted 
service connection for other 
disabilities, the examiner should also 
consider these disabilities.  

In making this employability 
determination, the examiner should also 
consider the Veteran's level of 
education, other training, and work 
experience.  Impairment due to 
advancing age may not be considered.  

The VA examination report must include 
a complete rationale for all opinions 
and conclusions expressed.

2.  The RO/AMC will then review the 
Veteran's claims file and ensure that 
the foregoing development actions have 
been conducted and completed in full, 
and that no other notification or 
development action, in addition to 
those directed above, is required.  If 
further action is required, it should 
be undertaken prior to further claim 
adjudication.

3.  Then readjudicate the Veteran's 
TDIU claim in light of the additional 
evidence.  If the claim is not granted 
to his satisfaction, send the Veteran 
and his representative a supplemental 
statement of the case (SSOC) and give 
them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration of 
the claim.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument 
concerning the claim the Board has remanded to the RO via 
the AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  
No inference should be drawn regarding the final disposition 
of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



